Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination.
Claims 1-9 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be  used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.        Claim 1 is non provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,392,824 B2.


Patent Application #16/820,704
Patent No:11,392,824
Claim 1: A neuron for use in a neural network, comprising: 
     a weighting circuit configured to receive a plurality of input signals and produce a sum-of-products signal by weighting each of the input signals and adding the weighted input signals together; and 

    a modulator circuit configured to receive the sum-of-products signal and produce a quantized output signal representing the sum-of-products signal.





Claim 1: A neuron circuit for use in a neural network, comprising: 
a weighting circuit configured to receive a plurality of input signals and produce a sum-of-products signal by weighting each of the input signals and adding the weighted input signals together; and

 a self-clocking circuit configured to receive the sum-of-products signal and produce a quantized output signal representing the sum-of-products signal, wherein the self-clocking circuit further comprises: a differencing element configured to determine a difference between the sum-of-products signal and the quantized output signal; 
a filter configured to filter the difference between the sum-of-products signal and the quantized output signal; 
a high-gain amplifier configured to amplify the filtered difference between the sum-of-products signal and the quantized output signal, to thereby generate the quantized output signal.


6.         Claims 1- 9 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,392,824 B2 (Please note that as both the Patent and copending application claimed similar subject matters, and in the interest of time, the examiner is selecting the independent claim 1 from the Patent and claim 1 from copending application for the instant double patenting rejection).



                                     Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holler et al. (US Patent No: 5,075,869) in view of Mallinson (US Patent Application Pub.No:20110140757 A1).
         As Per claim 1, Holler teaches a neuron for use in a neural network [Abstract,Fig.3, An analog neural network is described which provides a means for reducing the sensitivity of the network to temperature and power supply variations.], comprising:  a weighting circuit [Neural summing devices 15], configured to receive a plurality of input signals and produce a sum-of-products signal by weighting each of the input signals and adding the weighted input signals together [col.2,ll.13-22; col.3,ll. 27-40, Neural summing devices 15 sum the individual current contributions provided by inputs u.sub.l -u.sub.i as multiplied by the stored weights in the associated cells 17.]; and            
       a modulator circuit configured to receive the sum-of-products signal and produce a quantized output signal representing the sum-of-products signal [col.2,ll.13-22; col.3,ll.35-40,…, all analog circuits exhibit some dependency on power supply and temperature which modifies the sum-of-products result expressed by equation.].
      Holler does not explicitly disclose a modulator circuit.
      Mallinson discloses a modulator circuit [paragraph 0066, a sum-of-products circuit is useful in signal processing systems].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Mallinson 's an apparatus for processing sum of products into Holler’s an analog neural network is described which provides a means for reducing the sensitivity of the network to temperature and power supply variations for the benefit of the noise created by active devices can be eliminated, since multiplication and addition accomplished with passive device and switches; also signal level can be optimized by use of large signal (Mallinson,[0003]) to obtain the invention as specified in claim 1.

       As per claim 2, Holler and Mallinson  teach all the limitations of claim 1 above, where Holler and Mallinson further teach, the neuron, wherein the modulator circuit further comprises: a differencing element configured to determine a difference between the sum-of-products signal and a filtered quantized output signal [Holler, col.2,ll.13-22; col.3,ll. 27-40, Neural summing devices 15 sum the individual current contributions provided by inputs u.sub.l -u.sub.i as multiplied by the stored weights in the associated cells 17.]; 
       a quantizer configured to produce the quantized output signal based upon the difference between the sum-of-products signal and the quantized output signal [Holler, col.2,ll.13-22; col.3,ll.35-40,…, all analog circuits exhibit some dependency on power supply and temperature which modifies the sum-of-products result expressed by equation.]; and, 
     a filter network configured to receive the quantized output signal and produce the filtered quantized output signal [Mallinson, paragraph 0066, A sum-of-products circuit is useful in signal processing systems. For example, a FIR (Finite Impulse Response) filter is a sum of products, as is a neural network node, the elements of the DSM, or any other form of weighted average.].  

         As per claim 3, Holler and Mallinson  teach all the limitations of claim 2 above, where Holler and Mallinson further teach, the neuron, wherein the filter network further comprises: a resistor coupled at a first end to the quantized output signal [Holler, col.2,ll.13-22; col.3,ll. 27-40, Neural summing devices 15 sum the individual current contributions provided by inputs u.sub.l -u.sub.i as multiplied by the stored weights in the associated cells 17.], and at a second end to an input of the differencing element [Mallinson, paragraph 0066, A sum-of-products circuit is useful in signal processing systems. For example, a FIR (Finite Impulse Response) filter is a sum of products, as is a neural network node, the elements of the DSM, or any other form of weighted average.]; and 
      a capacitor coupled at a first end to the second end of the resistor and at a second end to a ground [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.].  

        As per claim 4, Holler and Mallinson  teach all the limitations of claim 2 above, where Holler and Mallinson further teach, the neuron, wherein the quantizer is further configured to produce an output that is the inverse of the quantized output signal [Holler, col.2,ll.13-22; col.3,ll. 27-40, Neural summing devices 15 sum the individual current contributions provided by inputs u.sub.l -u.sub.i as multiplied by the stored weights in the associated cells 17.], and wherein the filter network further comprises: a first resistor having a first end connected to the inverse quantized output signal and a second end [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.]; 
       a capacitor having a first end connected to the second end of the first resistor and a second end connected to an input of the differencing element [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.]; 
       a second resistor having a first end connected to the second end of the first resistor and a second end connected to the second end of the capacitor [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.]; and 
       an operational amplifier having a first input connected to the second end of the first resistor and a second input connected to a ground, and an output connected to the second end of the capacitor [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].  

         As per claim 5, Holler and Mallinson  teach all the limitations of claim 2 above, where Holler and Mallinson further teach, the neuron, wherein the quantizer is further configured to produce an output that that is the inverse of the quantized output signal, and wherein the filter network further comprises: a first resistor having a first end connected to the inverse quantized output signal and a second end [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.]; 
         a first capacitor having a first end connected to the second end of the first resistor and a second end connected to an input of the differencing element [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.]; 
        a second resistor having a first end connected to the second end of the first resistor and a second end connected to the second end of the first capacitor [Mallinson, paragraph 0083, The circuit of FIG. 6 shows how the switches may be connected to the `other end` of the 2R resistors, where the switch no longer presents a capacitive load.]; 
        an operational amplifier having a first input connected to the second end of the first resistor and a second input, and an output connected to the second end of the first capacitor [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.]; 
        a third resistor having a first end connected to the quantized output signal and a second end connected to the second input of the operational amplifier [Holler,col.6, ll.29-63,
Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.]; and  
        18PA1411USa second capacitor having a first end connected to the second end of the third resistor and a second end connected to a ground [Holler,col.6, ll.29-63, Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].  

        As per claim 6, Holler and Mallinson  teach all the limitations of claim 1 above, where Holler further teaches, the neuron, wherein the weighting circuit further comprises a plurality of impedance elements, each impedance element having a first end configured to receive a different one of the plurality of input signals and a second end [Holler, col.2,ll.13-22; col.3,ll. 27-40, Neural summing devices 15 sum the individual current contributions provided by inputs u.sub.l -u.sub.i as multiplied by the stored weights in the associated cells 17.], the second ends of the plurality of impedance elements being connected together [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].  

        As per claim 7, Holler and Mallinson  teach all the limitations of claim 6 above, where Holler further teaches, the neuron, wherein each of the impedance elements has an impedance that is adjustable by a control signal [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].  

        As per claim 8, Holler and Mallinson  teach all the limitations of claim 7 above, where Holler further teaches, the neuron, wherein the weighting circuit further comprises: a plurality of exclusive-or gates, each exclusive-or gate having a first input port configured to receive a different one of the plurality of input signals and a second input port configured to receive a control signal [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.]; 
        a plurality of impedance elements, each impedance element having a first end connected to the output port of a different one of the exclusive-or gates and a second end, the second ends of the plurality of impedance elements being connected together [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].  

        As per claim 9, Holler and Mallinson  teach all the limitations of claim 8 above, where Holler further teaches, the neuron, wherein the control signal instructs an exclusive-or gate to invert or not invert an input signal, of the plurality of input signals, received at the first input port of the exclusive-or gate [Holler,col.6, ll.29-63,Operational amplifier 47 receives the reference voltage provided on line 46 at its positive input. Coupled to the negative input of amplifier 47 is one end of resistors 57, 51 and 52. The other end of resistor 57 is coupled to output node 48 to provide a feedback connection to the input of amplifier 47. The other end of resistor 51 is coupled to the power supply V.sub.cc, while resistor 52 is coupled in series with ordinary n-channel transistor 53. The gate of transistor 53 is biased to establish a current flow through resistors 51 and 52.].

                               Conclusion 
         RELEVANT ART CITED BY THE EXAMINER	
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       Duong et al. (US Patent No: 11,049,013 B1) teaches the neural network inference circuit includes (i) a first set of memory units allocated to storing input values during execution of the neural network and (ii) a second set of memory units storing encoded weight value data. Duong discloses the weight value data is encoded such that less than one bit of memory is used per weight value of the neural network.
      TOMITA (US Patent Application Pub. No: 20170228634 A1) teaches an arithmetic processing circuit includes a first layer configured to dispose a learning neural network to compute a coefficient to be set in a recognition neural network, configured to recognize input data by using the coefficient computed on a basis of a recognition result of the recognition neural network with for the input data serving as a reference for computing the coefficient and a recognition result serving as a reference for the input data serving as the reference. TOMITA discloses the circuit further includes a second layer configured to dispose the recognition neural network to recognize the input data by the coefficient computed by the learning neural network. TOMITA suggests the circuit still further includes a third layer disposed between the first layer and the second layer, and configured to dispose a memory connected to both of the learning neural network and the recognition neural network.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181